DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status

This action is in response to applicant filed on 10/30/2020. Claims 1-5 are pending for examination.

Claim Rejections - 35 USC § 112
Claims 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  
“measuring oxygen levels”. Claim 4 disclose the limitation “feeding oxygen to patient by means of oxygen flow meter when patient has lack of oxygen” In order to determine lack of oxygen, measurement of oxygen levels is needed in order to make said determination. Therefore, the omission of said step render the claim indefinite.
“Determine patient respiration”. Claim 4 disclose the limitation “putting respiratory device if patient has no respiration” In order to 
“determine patient temperature” Claim 4 disclose the limitation “eating patient by heater if temperature of patient is low” In order to determine if temperature of patient is low, determine patient temperature is needed in order to make said determination. Therefore, the omission of said step render the claim indefinite.
“monitor patient arrhythmia” Claim 4 disclose the limitation “adjustment of patient's arrhythmia by use of defibrillator device if required,” In order to determine that adjustment of arrhythmia is required, monitor patient arrhythmia is needed in order to make said determination. Therefore, the omission of said step render the claim indefinite.

Furthermore, The use of “such as” language (line 6 and line 24) renders the claim indefinite as it is not clear if the blood (line 6) or x-ray, MR and tomography (line 24)  must necessarily be part of the claim, or if, in the alternate, it is merely a recitation of intended use (i.e. examples).
Claim 5 is also rejected due to the dependency to claim 4.

Allowable Subject Matter
In view of the prior art, claims 1-5 are allowed.

Conclusion
The prior art made of record cited in the PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR CASILLASHERNANDEZ whose telephone number is (571)270-5432. The examiner can normally be reached Monday-Friday, 8:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR CASILLASHERNANDEZ/Primary Examiner, Art Unit 2689